Citation Nr: 1515458	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  08-02 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

(The issue of entitlement to service connection for a bilateral knee disorder is the subject of a separate decision of the Board issued this date.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Appellant and J.T.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from November 1974 to March 1975.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2007 rating decision of the VA Regional Office (RO) in Waco, Texas.

The appellant was afforded a videoconference hearing in June 2010 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

The Board denied the claim of entitlement to service connection for a bilateral hearing loss disability and tinnitus in August 2010, and the Veteran appealed to the Court.  

The parties filed a Joint Motion for Remand in April 2011.  In May 2011, the Court granted the parties' Joint Motion for Remand and the case was returned to the Board for additional development.  

In December 2011, the Board remanded the appellant's claims of entitlement to service connection for bilateral hearing loss disability and tinnitus for additional development in accordance with the JMR.  The case has since been returned to the Board.  

The Virtual VA claims file has been reviewed.  Documents contained therein are duplicative of those in the paper claims file.  There are no documents pertaining to the appellant in the Veterans Benefits Management System.

The Board observes that, in January 2015, the appellant submitted additional private treatment records.  In February 2015, the appellant's representative requested that the Board accept the medical records in support of the appellant's appeal.  As such, the Board finds that appellant has waived review by the AOJ.  See 38 C.F.R. § 20.1304(c).

The issues of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus was not manifested during ACDUTRA.  Tinnitus is not attributable to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by ACDUTRA.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in November 2006, to the appellant.  This letter explained the evidence needed to substantiate the claims for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist an appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the appellant's available service treatment records, reports of post-service treatment, and the appellant's own statements in support of his claims.  The appellant was afforded a VA examination responsive to the claims for service connection of bilateral hearing loss disability and tinnitus.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the appellant, solicitation of history, and review of the claims file.  

The Board acknowledges that appellant's complete service treatment records are unavailable, and when an appellant's service treatment records are unavailable through no fault of his own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Board also observes that the undersigned VLJ, at the appellant's June 2010 hearing, clarified the issues on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the appellant's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA), or injury incurred while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2014). 

Establishing service connection generally requires competent evidence of three things: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, service on ACDUTRA or INACDUTRA, without more, will not suffice to give one "veteran" status.  See Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).   Thus, presumptive periods, however, do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 47-78 (1991).   The appellant did not perform "active service" and he does not have a service-connected disability.  Therefore, the one year presumptive period is not applicable and consideration of 38 C.F.R. § 3.309 (presumption of service incurrence for certain diseases) for the appellant's periods of ACDUTRA is not appropriate.   Nonetheless, the Board point out that tinnitus is a chronic disease.  38 U.S.C.A. § 1101.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant argues that his military occupational specialty (MOS) was armor crewman, and that he was exposed to noise from his duties as a tank commander.  He served from November 1974 to March 1975.  Per the appellant, he noticed that his tinnitus started around 1985.  (See transcript, page 6)

The appellant does not assert that he was in combat, nor are training administrative documents reflective of such.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

As indicated previously, training records are not available for the most part, and the several pieces that are of record do not indicate any complaints referable to noise exposure.  

Extensive private clinical records dated between 2006 and 2008 show that when examined in September and October 2007, December 2007, March 2008, HEENT (hearing, eyes, ears, and throat) were described as "OK" or unremarkable.  ENT (ear, nose and throat) evaluation in June and July 2008 only noted a crowded oropharynx. 

Despite the appellant's complaints, the Board finds that the weight of the evidence reflects that the appellant's tinnitus was not caused or aggravated by the appellant's period of ACDUTRA.  The appellant is competent to report that he has tinnitus, and to report when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to his period of ACDUTRA.  To the extent that the appellant links his tinnitus to an event or illness, including noise exposure, during his ACDUTRA, the Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record, which is entitled to greater probative weight.  In this regard, the Board points out that the available medical evidence of record does not reflect any related complaints during his period of ACDUTRA or for many years thereafter, and the appellant did not assert that his symptomatology was related to his ACDUTRA until 2006, after he filed his initial claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  Moreover, the January 2013 VA examiner, in the addendum opinion, found that any relationship between the appellant's in-service noise exposure, if any, and current complaints of tinnitus could not be determined without resorting to speculation, which would not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Similarly, the appellant did not assert that his tinnitus was related to ACDUTRA at separation and the appellant did not file a claim for service connection until 2006, despite his assertion that his tinnitus began during ACDUTRA.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997). 

In sum, there is no reliable evidence linking the appellant's tinnitus to his ACDUTRA.  In reaching this determination, the Board acknowledges that the appellant has tinnitus.  However, the more probative evidence does not establish a relationship to ACDUTRA and the appellant's assertions as to symptomatology since 1985 are inconsistent with the absence of any related complaints until 2006.  Here, we are faced with objective medical evidence rather than a silent record.  

For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for tinnitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for tinnitus is denied.


REMAND

The Board acknowledges that, although the appellant was afforded a VA audiological examination in January 2013, the appellant recently submitted a January 2015 uninterpreted private audiological evaluation reports which stated that the appellant had normal to mild sensorineural hearing loss bilaterally.  However, this evaluation report did not provide the objective clinical findings necessary to determine whether the appellant's hearing loss is sufficient to be considered a disability for VA purposes under 38 C.F.R. § 3.385.  The Board finds that additional VA audiological examination and nexus opinion would be useful in determining whether the appellant's current bilateral hearing loss meets the threshold minimum requirements of § 3.385 to be considered a disability according to VA standards and, if it does, whether it is likely that there was a delayed onset of hearing loss disability related to ACDUTRA in either ear.

Additionally, insofar as the appellant relies upon the uninterpreted January 2015 private audiological reports to demonstrate that he meets the criteria for hearing loss disability according to 38 C.F.R. § 3.385, the Board finds that the method of audiological testing utilized by the private audiologists would be useful in evaluating whether the appellant's speech recognition scores were determined in accordance with the Maryland CNC test, as required by 38 C.F.R. § 3.385.


Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, the RO should contact Hearing Services of North Texas and Methodist Charlton Ear, Nose, and Throat Associates and ask for an interpretation of the pure tone threshold scores and the test utilized in determining speech recognition scores.  If any such information cannot be obtained, document this in the claims file. 

2.  Schedule the appellant for a VA examination, including an audiogram and Maryland CNC speech recognition test, to determine whether he currently has sufficient bilateral hearing loss to meet the threshold minimum requirements of 38 C.F.R. § 3.385 . If he does, the designated examiner is then requested to offer an opinion as to whether it is at least as likely as not (i.e., 50-percent or greater probability) the current hearing loss disability in either ear is delayed onset due to noise exposure on ACDUTRA.  A rationale for any opinion must be provided.

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


